972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles JONES, Plaintiff-Appellant,v.Louis RUZICKA, Correctional Officer III;  Herman C. Gardner,Correctional Officer III;  Albert C. Watkins, CorrectionalOfficer IV; Patrick Ford, Correctional Officer V;  LarryDonnell, Correctional Officer III;  Roderick Saunders,Correctional Officer II;  Kenneth Towns, CorrectionalOfficer II, Defendants-Appellees,andJ. Jednorski, Correctional Officer V;  Shawn Jackson;  JamesN. Rollins, Warden;  Bernard Smith, Deputy Warden, MarylandPenitentiary; Rowe White, Correctional Officer II;  DavidBarthlow; Haywood Rodgers, Classification Supervisor,Maryland Penitentiary, Defendants.
No. 92-6023.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  July 29, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Charles Jones, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Ronald Mark Levitan, Assistant Attorney General, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles Jones appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Ruzicka, No. CA-88-1908-HM (D. Md. Oct. 26, 1989 & Dec. 27, 1991).  Jones's motions to appoint counsel, to consolidate this case with case Nos. 92-6415 and 92-6459, to obtain transcripts at government expense in this case and case No. 92-6415, to reopen case Nos. 91-6086 and 916087, and to place this appeal in abeyance are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED